McCLELLAN, J.
Appeal from decree overruling de- ' murrer. Bill by a municipal corporation to abate a *527public nuisance created, it is alleged, by the presence of buildings and fences of respondent (appellant) in a' public highway within the limits of such municipality. That the powers of a court of equity may be invoked to such purpose is settled in this state. — Jackson v. Snodgrass, 140 Ala. 365, 37 South. 246, and authorities there cited; Demopolis, v. Webb, 87 Ala. 650, 6 South. 408; Webb v. Demopolis, 95 Ala. 116, 13 South. 289, 21 L. R. A. 62.
The averments of the bill, in an effort to show a public right in the “Georgia Boad,” proceed along two lines, viz: First, continuous use thereof as a public highway by the public for more than 20 years; and, second, the platting by the owner of the territory attingent to the described road, and the sale of lots with reference to that map or platting, whereon said “Georgia Boad” was shown, the respondent being one of the purchasers under such circumstances. It is’flatly averred in the amended bill that the obstructions mentioned, maintained by respondent, are located within the limits of the “Georgia Boad.” It is also unequivocally alleged that the “Georgia Boad” is and has been for upwards of 20 years a public highway. Much of appellant’s argument is addressed to the proposition that the city of Elyton shows no proper-right to invoke this phase of equity’s jurisdiction. The-bill contained the averment that the “city of Elyton is: a municipal corporation, located * * * in Jefferson county, Alabama.” Where, how, or when such incorporation was created or established was not required to-be specifically averred. We are aware of ño rule of pleading requiring such particularity, nor decision of this court so affirming. Generally the- existence vet non of a corporation must be tested by direct proceeding to vacate the charter, oust its officers, or proceedings* *528in that nature. — Ex parte Moore, 62 Ala. 471, 476. These considerations dispose of several grounds of the demurrer.
The bill is silent in averment that the “Georgia Road” was adversely used by the public for the period indicated. There is, however, no ground'of demurrer pointing out this particular defect. The general averment that the “Georgia Road” had been, for more than 20 years, continuously used as a public highway, Avas sufficient- to give the bill equity. — Jones v. Bright, 140 Ala. 268, 37 South. 79.
Those grounds of the demurrer taking the point that the buildings and fences AArere not shoAvn to have been on any part of the “Georgia Road” were expressly met by the averments of the amendment to the bill. There is no ground of demurrer objecting that the stated averment was a conclusion, even if such an objection Avere tenable — a question not raised, and hence not decided.
According to the averments of the bill the “Georgia Road” was a “public highway” before the year 1885. In that year, it appears from the bill, the OAvner of the land touching the “Georgia Road” Avithin the limits of this municipality caused it to be platted and mapped and laid it off in city or toAvn lots; and such OAvner sold lots Avith reference to that platting. It further appears from the bill that Miss Margaret Walker, in 1893, then owner of lands described in the bill, caused it to be resurveyed and replatted, and filed the acknowledged map in the probate office of Jefferson county; that on such map the “Georgia Road” Avas shown as a public highway; and that respondent bought his lots Avith reference to such platting. — Harn v. Dadeville, 100 Ala. 199, 14 South. 9. The effect of this action by the owner Avas a dedication of the Georgia Road to public use, even if it Avas not previously a public highway; and the respond*529ent cannot, if the averments indicated are sustained, question the public character of such highway. — Roberts v. Mathews, 137 Ala. 523, 31 South. 624, 97 Am. St. Rep. 56, and authorities therein cited.
If the averments of the bill, in either phase, are sustained, the sole question must be one of fact, viz., whether the space occupied by the buildings and inclosed by the fences is a part of the “Georgia Road.” If so, the right of the complainant to the relief prayed cannot be doubted.
There was no error in overruling the demurrers to the amended bill, and the decree appealed from is affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Sayre, JJ., concur.